Case 2:16-cv-03544-SJF-AYS Document 47 Filed 09/06/19 Page 1 of 2 PageID #: 173




                                                                 September 6, 2019

VIA ECF FILING

Honorable Sandra Feuerstein
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722

               Re;     Weitzman v. Long Beach CSD
                       United States District Court, Eastern District of New York
                       Docket No.: 16 CV 3544 (SJF)(AYS)
                       Our File No.: 5001.451

Dear Judge Feuerstein:

        We represent the Defendants in the captioned matter and are writing to clarify our
position with respect to Plaintiff’s request for an extension of time to reopen this matter.

        By way of background, this case is based upon allegations by the Plaintiff that the
District retaliated against her when it sought the termination of her employment through a 3020-a
hearing based upon charges that she engaged in improper and abusive conduct towards students.
At the same time, three different lawsuits have been brought by the families of former students
of Plaintiff based upon allegations of abuse by Plaintiff, and those actions have all been marked
as related to the above-captioned matter due to the overlap of evidence as well as parties and
witnesses. In addition, at conferences before Your Honor as well as Magistrate Shields it was
decided that discovery in these related cases should be consolidated so as to avoid the
unnecessary duplication of work and so that the numerous common defendants and witnesses
would only need to be deposed once. At the same time, discovery in all of the related cases was
stayed pending the issuance of the decision in Ms. Weitzman’s 3020-a hearing. That decision
was issued on March 31, 2019, and the parties in all of the related cases other than this matter
subsequently submitted applications to reopen the litigations.

         At the present time, discovery in those related cases has commenced however the
depositions of the numerous common defendants and witnesses have not yet taken place.
Discovery in all of the related cases is scheduled to close on February 18, 2020, and so if
Plaintiff’s request in this matter is granted and the time to reopen the case is extended until
February 20, 2020 it will not reopen until after discovery in the related cases has closed. As a
result, the individuals who will have already been deposed in the related cases will have to be
deposed for a second time in this case, thus defeating the purpose of why discovery was
consolidated in the first place. As such, it is the Defendants’ position that if a stay is granted in
Case 2:16-cv-03544-SJF-AYS Document 47 Filed 09/06/19 Page 2 of 2 PageID #: 174
Weitzman v. Long Beach CSD, et al.
Our File No. 551.451
September 6, 2019
Page 2

one of the related cases it should apply to all of them in order to keep discovery in all of the
related cases on the same schedule.

       Thank you for your consideration of this matter.


                                        Respectfully yours,

                                 SILVERMAN & ASSOCIATES



                                          Gerald S. Smith

cc:    Via ECF

       Debra Wabnik, Esq.
